DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 5, 7-11, 15, 17-12; 3, 13; and 4, 14 have been considered but are moot because the new rejection is re-written as the claims 2, 6, 12, and 16 stand cancelled and the claims 1, 11, and 18 amended.  Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference David Arena.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), in view of Alford et al., (Pub. No.: US 2018/0249130 A1), and further in view of La et al., (Patent No.: US 10,306,397 B2).

Regarding Claim 1,	 (Currently Amended) Arena discloses a processor-implemented method for managing radio communications between a gateway and a plurality of sensors of a system for tracking assets, the method comprising:  (Arena, Fig. 1, [0048] Smart device 100, Smart phone or smart phone hub is being interpreted as a gateway, [0002]-[0004] Asset Tracking System, [0003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
determining properties of at least one of a type or a material of construction of a currently tracked asset; (Arena, [0002]-[0004] Asset Tracking System, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
determining a current connection configuration for radio connections between the gateway and the plurality of sensors; (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
selecting a preferred connection configuration from a plurality of connection configurations for establishing radio connections between the gateway and the plurality of sensors based on the properties at least one of a type or a material of construction of the currently tracked asset, (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle, Fig. 1, [0048] Smart device 100, Smart phone or smart phone hub is being interpreted as a gateway, [0002]-[0004] Asset Tracking System, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
Arena does not explicitly disclose following:

in response to the identifying selecting, causing the gateway and at least one of the plurality of sensors to switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection.
However, Alford in combination with Arena disclose following.
the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration; and (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066] operating frequency/frequencies, [0084], [0097] Channel Spacing)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena prior to the effective filing date of an application of the claimed invention with that of La so that the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration.  The motivation to combine the teachings of Alford would include operating frequency/channel spacing.  (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066], [0084], [0097])
Arena and Alford do not explicitly disclose following:

However, La in combination with Arena and Alford disclose following:
in response to the identifying selecting, causing the gateway and at least one of the plurality of sensors to switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection. (La, Abstract, The reference is directed to short range communication and discloses about connections, switching connections, and sleep mode, etc. Fig. 17, Column 30, Line 37 to Column 31, Line 40 paragraph (221).  The controller 770 of the second device 700 control the short-range communication connection with the first device 610 (S1740).  For example, if a predetermined condition is satisfied, the controller 770 switch the short range communication function to a disabled state)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena and Alford prior to the effective filing date of an application of the claimed invention with that of La so that in response to the identifying selecting, causing the gateway and at least one of the plurality of sensors to switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection.  The motivation to combine the teachings of La would enable short range communication between two devices.  It would also enable or disable sleep mode of the device respectively.  It would enable to (La, Abstract, and Column 1, Line 19 to Column 2, Line 67)

Claim 2.	(Cancelled)

Regarding Claim 5,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 1, wherein identifying the preferred connection configuration comprises: receiving, at the gateway from a remote server, information identifying: sensors with which the gateway has had no previous communication; or presence of the gateway within a predefined geo-fence, and identifying the preferred connection configuration based on the information received from the remote server. (Arena, Fig. 2, [0050] Geolocation, [0052] The mobile application transmits real-time geolocation data 326 of the tractor trailer wirelessly 320 to the secure application server 322)

Claim 6,	(Cancelled)
 
Regarding Claim 7,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 1, wherein causing the gateway and the at least one of the plurality of sensors to switch to the preferred connection configuration comprises: determining that the gateway and the plurality of sensors are communicably connected by a first radio connection; and transmitting, by the gateway to one or more of the plurality of sensors via the first radio connection, a message containing: the preferred connection configuration; and an instruction to use the preferred connection configuration to (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
 
Regarding Claim 8,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 1, wherein causing the gateway and the at least one of the plurality of sensors to switch to the preferred connection configuration comprises: determining that there is no radio connection between the gateway and the at least one sensor; and transmitting, by the at least one sensor, a request to the gateway to establish a new radio connection using the preferred connection configuration. (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)

 Regarding Claim 9,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 8, further comprising:
 iterating, by the at least one sensor, through a plurality of valid connection configurations to establish a new radio connection with the gateway using one of the plurality of valid connection configurations during a predefined first communication period; in response to determining that no radio connection is established during the first communication period using any of the plurality of valid connection configurations:
 switching, by the at least one sensor, to a sleep mode until the first communication period lapses, the at least one sensor disabling radio functionalities in the sleep mode; and initiating, by the at least one sensor, iteration through the plurality of valid (La, Abstract, The reference is directed to short range communication and discloses about connection, switching connections and sleep mode.  Fig. 17, Column 30, Line 57 to Column 31, Line 40, paragraph (221).  The controller 770 of the second device 700 control the short-range communication connection with the first device 700 control the short-range communication connection with the first device 610 (S1740).  For example, if a pre-determined condition is satisfied, the controller 770 switch the short range communication function to a disabled state)
  
Regarding Claim 10,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 1, wherein the gateway is implemented on a mobile transceiver (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] smart phone device 100) and wherein at least one of the mobile transceiver or the plurality of sensors is physically coupled to the tracked asset.  (Arena, [0003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset tracking unit assigned to the vehicle)
 
Regarding Claim 11,	 (Currently Amended) Arena discloses a mobile transceiver, comprising: (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] smart phone device 100)
determine properties at least one of a type or a material of construction of a currently tracked asset; (Arena, [0002]-[0004] Asset Tracking System, Extensive systems have been deployed to use GPS (Global Positioning System) capabilities for the purpose of tracking vehicle fleets, e.g. truck trailers, truck tractors, and/or trucks, or rail cars, or fleets of cargo containers.  Such systems have been referred to as “asset tracking systems”, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
determine a current connection configuration for radio connections between the mobile transceiver and a plurality of sensors of a system for tracking assets; (Arena, [0003], [0018] and [0021], Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle.  Smart phone hub is being interpreted as the gateway)
 select a preferred connection configuration from a plurality of connection configurations for establishing radio connections between the mobile transceiver and the plurality of sensors based on the properties at least one of a type or a material of construction of the currently tracked asset, (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle, Fig. 1, [0048] Smart device 100, Smart phone or smart phone hub is being interpreted as a gateway, [0002]-[0004] Asset Tracking System, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
Arena does not explicitly disclose following:
memory;
a short-range communication module; and

the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration; and
in response to the identifying selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with at least one of the plurality of sensors.
However, Alford in combination with Arena disclose following:
the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration; and (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066] operating frequency/frequencies, [0084], [0097] Channel Spacing)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena prior to the effective filing date of an application of the claimed invention with that of La so that the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration.  The motivation to combine the teachings of Alford would include operating frequency/channel spacing.  (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066], [0084], [0097])
Arena and Alford do not explicitly disclose following:

a short-range communication module; and
a processor coupled to the memory and the short-range communication module, the processor being configured to:
in response to the identifying selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with at least one of the plurality of sensors. 
However, La in combination with Arena and Alford disclose following:
 memory; (La, memory is well known or common knowledge in the art)
a short-range communication module; and (La, Abstract, The reference is directed to short range communication and discloses about connections, The controller 770 of the second device 700 control the short-range communication connection)
a processor coupled to the memory and the short-range communication module, the processor being configured to: (La, Abstract, The reference is directed to short range communication and discloses about connections, The controller 770 of the second device 700 control the short-range communication connection)
 in response to the identifying selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with at least one of the plurality of sensors.  (La, Abstract, The reference is directed to short range communication and discloses about connections, switching connections, and sleep mode, etc. Fig. 17, Column 30, Line 37 to Column 31, Line 40 paragraph (221).  The controller 770 of the second device 700 control the short-range communication connection with the first device 610 (S1740).  For example, if a predetermined condition is satisfied, the controller 770 switch the short range communication function to a disabled state)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena and Alford prior to the effective filing date of an application of the claimed invention with that of La so that memory; a short-range communication module; and a processor coupled to the memory and the short-range communication module, the processor being configured to: in response to the identifying selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with at least one of the plurality of sensors. The motivation to combine the teachings of La would enable short range communication between two devices.  It would also enable or disable sleep mode of the device respectively.  It would enable to switch the short range communication function to a disabled state.  (La, Abstract, and Column 1, Line 19 to Column 2, Line 67)

Claim 12.	(Cancelled)

Regarding Claim 15,	 (Original) The combination of Arena, Alford, and La disclose the mobile transceiver of claim 11 (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] smart phone device 100), wherein identifying the preferred connection configuration comprises: receiving, at the gateway from a remote server, information identifying: sensors with which the gateway has had (Arena, Fig. 2, [0050] Geolocation, [0052] The mobile application transmits real-time geolocation data 326 of the tractor trailer wirelessly 320 to the secure application server 322)

Claim 16.	(Cancelled)

Regarding Claim 17,	 (Original) The combination of Arena, Alford, and La disclose the mobile transceiver of claim 11 (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] Smart phone device 100), wherein switching to the preferred connection configuration comprises: determining that the mobile transceiver (Arena, Fig. 1, [0048] Smart phone device 100) and the plurality of sensors are communicably connected by a first radio connection; and transmitting, to one or more of the plurality of sensors via the first radio connection, a message containing: the preferred connection configuration; and an instruction to use the preferred connection configuration to establish a new radio connection with the mobile transceiver (Arena, Fig. 1, [0048] Smart phone device 100). 
 
Regarding Claim 18,	 (Currently Amended) Arena discloses an asset tracking system (Arena, [0002]-[0004] Asset Tracking System), comprising:
 	a mobile transceiver associated with a currently tracked asset; (Arena, Fig. 1, [0048] Smart phone device 100 has a transceiver) 
(Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
determine properties at least one of a type or a material of construction of the currently tracked asset; (Arena, [0002]-[0004] Asset Tracking System, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
determine a current connection configuration for radio connections between the at least one sensor and the mobile transceiver; (Arena, Fig. 1, [0048] Smart device 100, Smart phone or smart phone hub is being interpreted as a gateway, [0002]-[0004] Asset Tracking System, [0003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
 select a preferred connection configuration from a plurality of connection configurations for establishing radio connections between the at least one sensor and the mobile transceiver based on the properties at least one of a type or a material of construction of the currently tracked asset, (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle, Fig. 1, [0048] Smart device 100, Smart phone or smart phone hub is being interpreted as a gateway, [0002]-[0004] Asset Tracking System, Under a broadest reasonable interpretation “type of an asset” can be a tracking sensor as identified in reference)
Arena does not explicitly disclose following:

in response to the identifying selecting, causing the gateway and at least one of the plurality of sensors to switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection.
However, Alford in combination with Arena disclose following.
the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration; and (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066] operating frequency/frequencies, [0084], [0097] Channel Spacing)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena prior to the effective filing date of an application of the claimed invention with that of La so that the preferred connection configuration having at least one of operating frequency, channel spacing, modulation type, or data transmission rate that is different from the current connection configuration.  The motivation to combine the teachings of Alford would include operating frequency/channel spacing.  (Alford, Abstract, [0013], [0020], [0035], Fig. 7, [0066], [0084], [0097])
Arena and Alford do not disclose following:
selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with the mobile transceiver.
However, La in combination with Arena and Alford disclose following:
in response to the identifying selecting, switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection with the mobile transceiver. (La, Abstract, The reference is directed to short range communication and discloses about connections, switching connections, and sleep mode, etc. Fig. 17, Column 30, Line 37 to Column 31, Line 40 paragraph (221).  The controller 770 of the second device 700 control the short-range communication connection with the first device 610 (S1740).  For example, if a predetermined condition is satisfied, the controller 770 switch the short range communication function to a disabled state)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena and Alford prior to the effective filing date of an application of the claimed invention with that of La so that in response to the identifying selecting, causing the gateway and at least one of the plurality of sensors to switch from the current connection configuration to the preferred connection configuration for establishing a new radio connection.  The motivation to combine the teachings of La would enable short range communication between two devices.  It would also enable or disable sleep mode of the device respectively.  It would enable to switch the short range communication function to a disabled state.  (La, Abstract, and Column 1, Line 19 to Column 2, Line 67)

Regarding Claim 19,	 (Original) The combination of Arena, Alford, and La disclose the asset tracking system of claim 18, wherein switching to the preferred connection configuration comprises: (Arena, [0002]-[0004] Asset Tracking System)
determining that there is no radio connection between the at least one sensor and the mobile transceiver; and (Arena, Fig. 1, [0048] Smart phone device 100)
transmitting a request to the mobile transceiver to establish a new radio connection using the preferred connection configuration.  (La, Abstract, The reference is directed to short range communication and discloses about connections)
  
Regarding Claim 20,	 (Original) The combination of Arena, Alford, and La disclose the asset tracking system of claim 18, wherein the at least one sensor is configured to:   (Arena, [0002]-[0004] Asset tracking system)
iterate through a plurality of valid connection configurations to establish a new radio connection with the mobile transceiver during a predefined first communication period; and (Arena, Fig. 1, [0048] Smart phone device 100)
in response to determining that no radio connection is established during the first communication period using any of the plurality of valid connection configurations:
 switch to a sleep mode until the first communication period lapses, the at least one sensor disabling radio functionalities in the sleep mode; and (La, Abstract, The reference is directed to short range communication and discloses about connections, switching connections and sleep mode, Fig. 17, Column 30, Line 57 to Column 31, Line 40, paragraph (221).
(La, Abstract, The reference is directed to short range communication and discloses about connections, switching connections and sleep mode, Fig. 17, Column 30, Line 57 to Column 31, Line 40, paragraph (221).
 
Regarding Claim 21,	 (Previously Presented) The combination of Arena, Alford, and La disclose the method of claim 1, wherein the preferred connection configuration has at least one of number of channels, frequency deviation, spreading factor, filter type, bandwidth-time product, or output power that is different from the current connection configuration.  (Alford, [0009], [0034], Fig. 7, [0066] number of channels, [0039], [0048]-[0050] number of traffic channels)
  
Regarding Claim 22,	 (Previously Presented) The combination of Arena, Alford, and La disclose the mobile transceiver of claim 11 (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] Smart phone device 100), wherein the preferred connection configuration has at least one of number of channels, frequency deviation, spreading factor, filter type, bandwidth-time product, or output power that is different from the current connection configuration.  (Alford, [0009], [0034], Fig. 7, [0066] number of channels, [0039], [0048]-[0050] number of traffic channels)
  

8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), Alford et al., (Pub. No.: US 2019/0103910 A1), and La et al., (Patent No.: US 10,306,397 B2), in view of Visuri et al., (Pub. No.: US 2013/0322401 A1).

Regarding Claim 3,	 (Original) The combination of Arena, Alford and La disclose the method of claim 1, 
	Arena, Alford and La do not explicitly disclose following:
	wherein identifying the preferred connection configuration comprises: ranking a plurality of valid connection configurations based on their suitability for at least one of the system or the currently tracked asset; and
	selecting the highest ranked one of the plurality of valid connection configurations as the preferred connection configuration.
	However, Visuri in combination with Arena, Alford and La disclose following.
wherein identifying the preferred connection configuration comprises: ranking a plurality of valid connection configurations based on their suitability for at least one of the system or the currently tracked asset; and (Visuri, [0071] Ranking, [0028], [0034]-[0035] and [0043]-[0046])
selecting the highest ranked one of the plurality of valid connection configurations as the preferred connection configuration. (Visuri, [0071] Ranking, [0028], [0034]-[0035] and [0043]-[0046] A selection engine 112 determines to select a connectivity)
(Visuri, [0171], [0028], [0034]-[0035] and [0043]-[0046])

Regarding Claim 13,	 (Original) The combination of Arena, Alford, La, and Visuri disclose the mobile transceiver of claim 11 (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] smart phone device 100), wherein identifying the preferred connection configuration comprises: 
ranking a plurality of valid connection configurations based on their suitability for at least one of the system or the currently tracked asset; and selecting the highest ranked one of the plurality of valid connection configurations as the preferred connection configuration. (Visuri, [0071] Ranking, [0028], [0034]-[0035] and [0043]-[0046] A selection engine 112 determines to select a connectivity)

 9.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), Alford et al., (Pub. No.: US 2019/0103910 A1), and La et al., (Patent No.: US 10,306,397 B2), in view of Russell L. Croucher, (Patent No.: 5,761,240).
 
Regarding Claim 4,	 (Original) The combination of Arena, Alford, and La disclose the method of claim 1, 
wherein identifying the preferred connection configuration comprises: identifying one or more viable radio connections between the gateway and the plurality of sensors; and (Arena, [003], [0018] and [0021] Sensors, [0003] One or more sensors are installed in or on a vehicle with sensors interfaced to the asset-tracking unit assigned to the vehicle)
Arena, Alford, and La do not explicitly disclose following:
determining a quality of the one or more viable radio connections based on at least one of a received signal strength indicator (RSSI), bit error rate (BER), or a number of cyclic redundancy check (CRC) errors for the one or more viable radio connections.
However, Croucher in combination with Arena, Alford, and La disclose following:
determining a quality of the one or more viable radio connections based on at least one of a received signal strength indicator (RSSI), bit error rate (BER), or a number of cyclic redundancy check (CRC) errors for the one or more viable radio connections.  (Croucher, Figs. 11A and 11B, and 14A-14B, Column 14, Line 12 to Column 16, Line 45, Received Signal Strength Indicator (RSSI), paragraphs (6), (31), and (36).  Received signal strength indicator (RSSI) 233 detects the amplitude/strength of received signal and provides the microprocessor 20 with a corresponding digital strength value.  The CRC is disclosed through paragraphs (20), (24)-(25) and (30).  The bit error rate is disclosed through paragraph (8)).
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Arena, Alford, and La prior to the effective filing date of an application of the claimed invention with that of Croucher so that determining a quality of the one or more viable radio connections based on at least one of a received signal strength indicator (RSSI), bit error rate (BER), or a number of cyclic redundancy check (CRC) errors for the one or more viable radio connections.  The motivation to combine the teachings of Croucher would include the teachings on received signal strength indicator (RSSI), bit error rate (BER), or a number of cyclic redundancy check (CRC) errors.  (Croucher, Figs. 11A-14B, Column 14, Line 12 to Column 16, Line 45)
 
Regarding Claim 14,	 (Original) The combination of Arena, Alford, La, and Croucher disclose the mobile transceiver of claim 11 (Arena, Abstract, Smart phone or smart phone hub has a mobile transceiver, Fig. 1, [0048] smart phone device 100), wherein identifying the preferred connection configuration comprises: 
identifying one or more viable radio connections between the gateway and the plurality of sensors; and determining a quality of the one or more viable radio connections based on at least one of a received signal strength indicator (RSSI), bit error rate (BER), or a number of cyclic redundancy check (CRC) errors for the one or more viable radio connections.  (Croucher, Figs. 11A and 11B, and 14A-14B, Column 14, Line 12 to Column 16, Line 45, Received Signal Strength Indicator (RSSI), paragraphs (6), (31), and (36).  Received signal strength indicator (RSSI) 233 detects the amplitude/strength of received signal and provides the microprocessor 20 with a corresponding digital strength value.  The CRC is disclosed through paragraphs (20), (24)-(25) and (30).  The bit error rate is disclosed through paragraph (8)).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Panchal et al., (Pub. No.: US 2020/0100137 A1), The reference discloses through paragraph [0031] type of end device assets, [0078] one or multiple other types of storage mediums/one or multiple types of memories, [0030] one or multiple types and technologies.
b.	Kulkarni et al., (Pub. No.: US 2018/0321356-A1), The paragraphs [0172], [0175], [0212], [0470]-[0471] disclose “types of assets/asset type”.
c.	Wang et al., (Pub. No.: US 2018/0027374 A1), Abstract, Figs. 2, 9, and 10, paragraphs [0032], [0039], [0040], [0063], [0078], and [0156] disclose “asset on a different device type”.  The paragraph [0080] disclose “one or more of other types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463